UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1357



METASEBYA KASSA MEKONEN,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-894-838)


Submitted:   January 19, 2007            Decided:   February 12, 2007


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Daniel E. Goldman, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Metasebya   Kassa    Mekonen,      a    native    and    citizen     of

Ethiopia,   petitions   for     review   of    an   order    of    the   Board   of

Immigration Appeals (Board) denying her motion to reopen.                 We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen on the

ground that it was untimely filed.             See 8 C.F.R. § 1003.2(c)(2)

(2006) (establishing a ninety-day time limitation for filing a

motion to reopen); INS v. Doherty, 502 U.S. 314, 323-24 (1992)

(setting forth standard of review).*

            Accordingly,   we    deny    the   petition      for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  PETITION DENIED




     *
      We find that Mekonen has failed to demonstrate sufficient
grounds to invoke the doctrine of equitable tolling. See Harris v.
Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000).

                                   - 2 -